Exhibit 10.1
THIRD AMENDMENT TO OFFICE LEASE
     THIS THIRD AMENDMENT TO OFFICE LEASE (this “Amendment”) is made as of the
28th day of October, 2010 by and between DUKE REALTY LIMITED PARTNERSHIP, an
Indiana limited partnership doing business in North Carolina as Duke Realty of
Indiana Limited Partnership (“Landlord”), and SCIQUEST, INC., a Delaware
corporation (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant heretofore entered into that certain Office
Lease dated May 17, 2005, as amended by that certain First Amendment to Office
Lease dated February 21, 2008 (the “First Amendment”), and as amended by that
certain Second Amendment to Office Lease dated February 27, 2008 (collectively,
the “Lease”) for the lease of approximately 24,473 rentable square feet being
Suite 200 located in the building (the “Building”) at 6501 Weston Parkway,
Suite 220, Cary, North Carolina, 27513, located within Weston Corporate Park,
said space being more particularly described therein (collectively, the
“Existing Premises”); and
     WHEREAS, Landlord and Tenant desire to (i) expand the Existing Premises by
approximately 12,963 rentable square feet (the “Second Expansion Space”) known
as Suite 190, (ii) expand the Existing Premises by approximately 7,224 rentable
square feet of space (the “Third Expansion Space”) known as Suite 250, which
Tenant is currently occupying pursuant to that certain Assignment of Lease dated
February 11, 2008, between Kroy Building Products, Inc. (“Kroy”), and Tenant,
whereby Tenant assumed and Kroy assigned all its right, title and interest to
the premises under that certain Office Lease dated September 29, 2006, by and
between Landlord and Kroy (as amended, the “Kroy Lease”), and (iii) extend the
Lease Term.
     NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration in hand paid by each party hereto to
the other, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:
     1. Incorporation of Recitals and Definitions. The above recitals are hereby
incorporated into this Amendment as if fully set forth herein. All capitalized
terms used herein but undefined shall have the meaning as defined in the Lease.
     2. Phase I Amendment of Article 1. Lease of Premises. Commencing as of the
date (the “Second Expansion Date”) that Substantial Completion (as defined in
Exhibit B hereto) of the Second Expansion Space Improvements (as defined below)
occurs (except for Subsection (f) below, which shall apply as of January 1,
2011, even if the Second Expansion Date has not yet occurred), the following
paragraphs of Article 1, Section 1.01 of the Lease are hereby amended as
follows:
     “(a) Leased Premises. The Lease is hereby amended by substituting Amended
Exhibit A, attached hereto and incorporated herein by reference, on which the
Existing Premises are striped and the Second Expansion Space is cross-hatched,
in lieu of Exhibit A attached to the Lease. The Existing Premises and Second
Expansion Space shall collectively hereinafter be referred to as the “Leased
Premises”.
     (b) Rentable Area.

  Existing Premises: approximately 24,473 rentable square feet

Second Expansion Space: approximately 12,963 rentable square feet





--------------------------------------------------------------------------------



 



      Leased Premises: approximately 37,436 rentable square feet

  (c)   Tenant’s Proportionate Share.         Existing Premises: 26.04%
Second Expansion Space: 13.79%
Leased Premises: 39.83%

  (d)   Minimum Annual Rent.

      Second Expansion Space:

     
01/14/2011-01/31/2012
  $           0.00(1 year and 17 days)
02/01/2012-01/31/2013
  $249,148.92
02/01/2013-01/31/2014
  $255,371.16
02/01/2014-01/31/2015
  $261,723.00
02/01/2015-01/31/2016
  $268,334.16
02/01/2016-01/31/2017
  $275,074.92

          NOTE: In the event the Second Expansion Date occurs prior to
January 14, 2011, then Tenant shall be entitled to occupy the Second Expansion
Space free of charge as of the Second Expansion Date and continuing through
January 14, 2011 (the “Early Occupancy Period”), and the foregoing schedule
shall commence as of January 14, 2011. The foregoing schedule shall be in
addition to, and not in derogation of, the Minimum Annual Rent for the Existing
Premises set forth in the Lease and the First Amendment. To the extent that the
Second Expansion Date occurs later than January 14, 2011, all of the dates
contained in the foregoing schedule shall be adjusted accordingly (except that
the expiration date shall not be extended beyond January 31, 2017, provided that
this Amendment is executed by Tenant on or before October 20, 2010).

  (e)   Monthly Rental Installments.

      Second Expansion Space:

     
01/14/2011-01/31/2012
  $         0.00*
02/01/2012-01/31/2013
  $20,762.41
02/01/2013-01/31/2014
  $21,280.93
02/01/2014-01/31/2015
  $21,810.25
02/01/2015-01/31/2016
  $22,361.18
02/01/2016-01/31/2017
  $22,922.91

          NOTE: In the event the Second Expansion Date occurs prior to
January 14, 2011, then Tenant shall be entitled to occupy the Second Expansion
Space free of charge during the Early Occupancy Period, and the foregoing
schedule shall commence as of January 14, 2011. The foregoing schedule shall be
in addition to, and not in derogation of, the Monthly Rental Installments for
the Existing Premises set forth in the Lease and the First Amendment. To the
extent that the Second Expansion Date occurs later than January 14, 2011, all of
the dates contained in the foregoing schedule shall be adjusted accordingly
(except that the expiration date shall not be extended beyond January 31, 2017,
provided that this Amendment is executed by Tenant on or before October 20,
2010).

  (f)   Base Year: 2011 for the entire Leased Premises.

  (g)   Target Second Expansion Date: January 14, 2011.

2



--------------------------------------------------------------------------------



 



     (h) Lease Term. The Lease is hereby modified to reflect that the Lease Term
for the Second Expansion Space shall commence on the Second Expansion Date and
shall continue for a period of up to six (6) years and seventeen (17) days
(which shall not include the Early Occupancy Period, if any) (the “Second
Expansion Term”), and the Lease Term with respect to the Existing Premises shall
be extended to be coterminous with the Lease Term for the Second Expansion Space
(except that the expiration date shall not be extended beyond January 31, 2017,
provided that this Amendment is executed by Tenant on or before October 20,
2010).

  (j)   Broker: Synergy Commercial Advisors representing Tenant.

  (l)   Addresses for notices and payments are as follows:

     
     Landlord:
  Duke Realty Limited Partnership
 
  c/o Duke Realty Corporation
Attn.: Raleigh Market — Vice President,
          Asset Management & Customer Service
3005 Carrington Mill Road, Suite 100
Morrisville, North Carolina 27560
 
   
     With a copy to:
  Duke Realty Limited Partnership
c/o Duke Realty Corporation
Attn: Raleigh Market Attorney
3950 Shackleford Road, Suite 300
Duluth, Georgia 30096-8268
 
   
     With Payments to:
  Duke Realty Limited Partnership
75 Remittance Drive, Suite 3205
Chicago, Illinois 60675-3205
 
   
     Tenant:
  SciQuest, Inc.
6501 Weston Parkway, Suite 200
Cary, North Carolina 27513
Attn: Jennifer Kaelin
 
   
     With a copy to:
  Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
Attn: Brad J. Daves
2500 Wachovia Capitol Center
Raleigh, North Carolina 27601”

     3. Construction of Second Expansion Space Improvements. Landlord shall
construct and install all leasehold improvements to the Second Expansion Space
(the “Second Expansion Space Improvements”) in accordance with Exhibit B
attached hereto and made a part hereof. Landlord shall use reasonable speed and
diligence to Substantially Complete the Second Expansion Space Improvements on
or before the Target Second Expansion Date.
     4. Phase II Amendment of Article 1. Lease of Premises. Commencing as of
January 1, 2014 (the “Third Expansion Date”), the following paragraphs of
Article 1, Section 1.01 of the Lease are hereby amended as follows:

3



--------------------------------------------------------------------------------



 



     “(a) Leased Premises. The Lease is hereby amended by substituting Further
Amended Exhibit A, attached hereto and incorporated herein by reference, on
which the Existing Premises and the Second Expansion Space are striped and the
Third Expansion Space is cross-hatched, in lieu of Amended Exhibit A attached to
the Lease. The Existing Premises, the Second Expansion Space and the Third
Expansion Space shall collectively hereinafter be referred to as the “Leased
Premises”.

  (b)   Rentable Area.
        Existing Premises: approximately 24,473 rentable square feet
Second Expansion Space: approximately 12,963 rentable square feet
Third Expansion Space: approximately 7,224 rentable square feet
Leased Premises: approximately 44,660 rentable square feet


  (c)   Tenant’s Proportionate Share.
        Existing Premises: 26.04%
Second Expansion Space: 13.79%
Third Expansion Space: 7.69%
Leased Premises: 47.52%

  (d)   Minimum Annual Rent.

  Third Expansion Space:

     
01/01/2014-01/31/2014
  $  12,672.10 (1 month)
02/01/2014-01/31/2015
  $114,048.90 (3 months’ abated, 9 months’ rent)
02/01/2015-01/31/2016
  $116,216.10 (3 months’ abated, 9 months’ rent)
02/01/2016-01/31/2017
  $157,555.44

     The foregoing schedule shall be in addition to, and not in derogation of,
the Minimum Annual Rent for the Second Expansion Space and the Existing Premises
set forth in the Lease and this Amendment. In addition, the expiration date of
the Lease as set forth in the foregoing schedule shall be extended so that it is
coterminous with the Second Expansion Space (except that the expiration date
shall not be extended beyond January 31, 2017, provided that this Amendment is
executed by Tenant on or before October 20, 2010).

  (e)   Monthly Rental Installments.

      Third Expansion Space:

     
01/01/2014-01/31/2014
  $12,672.10
02/01/2014-04/30/2014
  $         0.00
05/01/2014-01/31/2015
  $12,672.10
02/01/2015-04/30/2015
  $         0.00
05/01/2015-01/31/2016
  $12,912.90
02/01/2016-01/31/2017
  $13,129.62

     The foregoing schedule shall be in addition to, and not in derogation of,
the Monthly Rental Installments for the Second Expansion Space set forth in the
Lease and this Amendment. In addition, the expiration date of the Lease as set
forth in the foregoing schedule shall be extended so that it is coterminous with
the Second Expansion Space (except that the expiration date shall not be
extended

4



--------------------------------------------------------------------------------



 



beyond January 31, 2017, provided that this Amendment is executed by Tenant on
or before October 20, 2010).
     (h) Lease Term. The Lease is hereby modified to reflect that the term of
the Third Expansion Space shall commence on the Third Expansion Date and shall
be coterminous with the Lease Term for the Existing Premises and the Second
Expansion Space (except that the expiration date shall not be extended beyond
January 31, 2017, provided that this Amendment is executed by Tenant on or
before October 20, 2010).”
     5. Condition of Third Expansion Space. Tenant acknowledges and agrees that
Tenant is accepting possession of the Third Expansion Space as of the Third
Expansion Date in its existing condition (subject to Landlord’s obligations
(such as repair and maintenance) under the Lease), and except as expressly
provided herein, no free rent, moving allowances, tenant improvement allowances
or other financial concessions contained in the Lease shall apply.
     6. Existing Premises. Commencing as of February 1, 2014, the following
paragraphs of Article 1, Section 1.01 of the Lease are hereby amended as
follows:

  “(d)    Minimum Annual Rent.

      Existing Premises:

     
02/01/2014-01/31/2015
  $386,367.48 (3 months’ abated, 9 months’ rent)
02/01/2015-01/31/2016
  $393,709.41 (3 months’ abated, 9 months’ rent)
02/01/2016-01/31/2017
  $533,756.16

     The foregoing schedule shall be in addition to, and not in derogation of,
the Monthly Rental Installments for the Second Expansion Space and the Third
Expansion Space as set forth in the Lease and this Amendment. In addition, the
expiration date of the Lease as set forth in the foregoing schedule shall be
extended so that it is coterminous with the Second Expansion Space (except that
the expiration date shall not be extended beyond January 31, 2017, provided that
this Amendment is executed by Tenant on or before October 20, 2010).

  (e)   Monthly Rental Installments.

      Existing Premises:

         
02/01/2014-04/30/2014
  $ 0.00  
05/01/2014-01/31/2015
  $ 42,929.72  
02/01/2015-04/30/2015
  $ 0.00  
05/01/2015-01/31/2016
  $ 43,745.49  
02/01/2016-01/31/2017
  $ 44,479.68  

     The foregoing schedule shall be in addition to, and not in derogation of,
the Monthly Rental Installments for the Second Expansion Space and the Third
Expansion Space as set forth in the Lease and this Amendment. In addition, the
expiration date of the Lease as set forth in the foregoing schedule shall be
extended so that it is coterminous with the Second Expansion Space (except that
the expiration date shall not be extended beyond January 31, 2017, provided that
this Amendment is executed by Tenant on or before October 20, 2010).”

5



--------------------------------------------------------------------------------



 



     7. Amendment of Article 4. Security Deposit. Upon the Third Expansion Date,
the security deposit in the amount of Ten Thousand Eight Hundred Thirty-Six and
00/100 dollars ($10,836.00) originally deposited by Tenant in connection with
the Kroy Lease assignment shall be returned to Tenant, provided that Tenant is
not then in default under the Kroy Lease.
     8. Amendment of Article 6. Utilities and Other Building Services.
Subsection 6.01 (a) is hereby amended by replacing “6:00 p.m.” with “7:00 p.m.”
and deleting the Saturday hours. HVAC will be available on Saturdays by request
from Tenant no later than noon on the day before and such Saturday service will
be billed to Tenant at the after-hours rate. As of the date of this Amendment,
the charge for after-hours HVAC is $35.00 per hour per zone which charge is
subject to change from time to time in Landlord’s reasonable discretion;
provided, however, that any increase in said charge will be uniformly applied to
all tenants of the Building.
     9. Amendment of Article 8. Indemnity and Insurance. Sections 8.04 and 8.05
of the Lease are amended as follows:
     (a) Subsections (i), (ii) and (iii) of Section 8.04(a) of the Lease are
hereby deleted and replaced with the following:
          “(i) Liability Insurance. Commercial General Liability Insurance, ISO
Form CG 00 01, or its equivalent, covering Tenant’s use of the Leased Premises
against claims for bodily injury or death or property damage, which insurance
shall be primary and non-contributory and shall provide coverage on an
occurrence basis with a per occurrence limit of not less than $6,000,000, for
each policy year, which limit may be satisfied by any combination of primary and
excess or umbrella per occurrence policies.
          (ii) Property Insurance. Special Form Insurance in the amount of the
full replacement cost of Tenant’s Property (including, without limitation,
alterations or additions performed by Tenant pursuant hereto, but excluding
those improvements, if any, made pursuant to Section 2.02 above and the Second
Expansion Space Improvements), which insurance shall waive coinsurance
limitations.
          (iii) Worker’s Compensation Insurance. Worker’s Compensation insurance
in amounts required by applicable law; provided, if there is no statutory
requirement for Tenant, Tenant shall still obtain Worker’s Compensation
insurance coverage.”
     (b) The following new subsection (v) is hereby incorporated into
Section 8.04(a):
          “(v) Automobile Insurance. Comprehensive Automobile Liability
Insurance insuring bodily injury and property damage arising from all owned,
non-owned and hired vehicles, if any, with minimum limits of liability of
$1,000,000 combined single limit, per accident.”
     (c) Subsections (a) and (b) of Section 8.05 of the Lease are hereby deleted
and replaced with the following:
          “(a) Liability Insurance. Commercial General Liability Insurance, ISO
Form CG 00 01, or its equivalent, covering the Common Areas against claims for
bodily injury or death and property damage, which insurance shall be primary and
non-contributory and shall provide coverage on an occurrence basis with a per
occurrence limit of not less than $6,000,000, for each policy year, which limit
may be satisfied by any combination of primary and excess or umbrella per
occurrence policies.

6



--------------------------------------------------------------------------------



 



          (b) Property Insurance. Special Form Insurance (which shall not
exclude flood) in the amount of the full replacement cost of the Building,
including, without limitation, any improvements, if any, made pursuant to
Section 2.02 above (and the Second Expansion Space Improvements), but excluding
Tenant’s Property and any other items required to be insured by Tenant pursuant
to Section 8.04 above.”
     (d) Section 8.06 of the Lease is hereby deleted in its entirety and
replaced with the following:
     “Section 8.06. Waiver of Subrogation. Notwithstanding anything contained in
this Lease to the contrary, Landlord (and its affiliates, property managers and
mortgagees) and Tenant (and its affiliates) hereby waive any rights each may
have against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Common Areas arising from any risk which is required to be insured against by
Sections 8.04(a)(ii), 8.04(a)(iii), and 8.05(b) above. The special form property
insurance policies and worker’s compensation insurance policies maintained by
Landlord and Tenant as provided in this Lease shall include an endorsement
containing an express waiver of any rights of subrogation by the insurance
company against Landlord and Tenant, as applicable.”
     10. Amendment of Section 16.10. Signage. Section 16.10 is hereby amended to
reflect that Landlord shall provide Tenant, at Landlord’s sole cost and expense,
building standard signage on all of the monument signs serving the Building,
which shall be subject to all terms and conditions of Section 16.10.
     11. Amendment of Section 8 of the First Amendment. Options to Extend.
Section 8 of the First Amendment shall remain in full force and effect.
     12. Amendment of Section 9 of the First Amendment. Right of First Refusal.
Section 9 of the First Amendment shall remain in full force and effect and shall
apply to the entire Leased Premises and the Amended Exhibit D attached hereto
shall replace Exhibit D to the Lease. Additionally, if Tenant requires
additional space and no reasonably suitable Refusal Space is available in the
Building, then Landlord will use commercially reasonable efforts to find
substitute premises to lease to Tenant in one of Landlord’s other buildings.
     13. Allowance. On or before January 31, 2011, Landlord shall pay to Tenant
(or Tenant’s designee) the amount of One Hundred Thousand and No/100 Dollars
($100,000.00) for use by Tenant in connection with alterations to the Existing
Premises, if any. Tenant acknowledges and agrees, however, that the construction
and installation of any such alterations to the Existing Premises shall be
subject to and performed in accordance with the Lease. Notwithstanding the
foregoing, Tenant shall not be required to pay Landlord’s affiliate a
construction oversight fee for any alterations to the Existing Premises which
Tenant uses the Allowance to pay for, provided, however, Tenant uses contractors
approved by Landlord (whose approval shall not be unreasonably withheld,
conditioned or delayed), Tenant provides Landlord with “as built” drawings for
any modifications or written specifications, if as-builts are not applicable,
Tenant provides Landlord with its contractor’s evidence of insurance prior to
making such alterations and Tenant notifies Landlord prior to making such
alterations. Notwithstanding anything herein to the contrary, Tenant shall be
under no obligation to complete said alterations unless it elects, in its sole
discretion, to do so and Landlord will not be entitled to a refund of any of the
Allowance. Furthermore, Tenant will not need to provide Landlord with an
accounting of the use of the Allowance, provided it complies with the terms and
conditions of the Lease and this Amendment.

7



--------------------------------------------------------------------------------



 



     14. Representations and Warranties.
     (a) Tenant represents and warrants to Landlord that (i) Tenant is duly
organized, validly existing and in good standing in accordance with the laws of
the state under which it was organized and if such state is not the state in
which the Leased Premises is located, that it is authorized to do business in
such state; (ii) all action necessary to authorize the execution of this
Amendment has been taken by Tenant; and (iii) the individual executing and
delivering this Amendment on behalf of Tenant has been authorized to do so, and
such execution and delivery shall bind Tenant. Tenant, at Landlord’s request,
shall provide Landlord with evidence of such authority.
     (b) Landlord represents and warrants to Tenant that (i) Landlord is duly
organized, validly existing and in good standing in accordance with the laws of
the state under which it was organized and if such state is not the state in
which the Leased Premises is located, that it is authorized to do business in
such state; (ii) all action necessary to authorize the execution of this
Amendment has been taken by Landlord; and (iii) the individual executing and
delivering this Amendment on behalf of Landlord has been authorized to do so,
and such execution and delivery shall bind Landlord. Landlord, at Tenant’s
request, shall provide Tenant with evidence of such authority.
     15. Brokers. Except for Synergy Commercial Advisors, whose commission shall
be paid by Landlord, Landlord and Tenant each represents and warrants to the
other that neither party has engaged or had any conversations or negotiations
with any broker, finder or other third party concerning the matters set forth in
this Amendment who would be entitled to any commission or fee based on the
execution of this Amendment. Landlord and Tenant each hereby indemnifies the
other against and from any claims for any brokerage commissions and all costs,
expenses and liabilities in connection therewith, including, without limitation,
reasonable attorneys’ fees and expenses, for any breach of the foregoing. The
foregoing indemnification shall survive the termination of the Lease for any
reason.
     16. Examination of Amendment. Submission of this instrument for examination
or signature to Tenant does not constitute a reservation or option, and it is
not effective until execution by and delivery to both Landlord and Tenant.
     17. Incorporation. This Amendment shall be incorporated into and made apart
of the Lease, and all provisions of the Lease not expressly modified or amended
hereby shall remain in full force and effect. As amended hereby, the Lease is
hereby ratified and confirmed by Landlord and Tenant. To the extent the terms
hereof are inconsistent with the terms of the Lease, the terms hereof shall
control.
     18. HVAC Unit Replacement. Landlord agrees, at its sole cost and expense
(subject to any reimbursement pursuant to the Operating Expense provisions of
the Lease, as amended), to replace one (1) HVAC Unit serving the portion of the
Leased Premises located on the second floor of the Building on or before May 31,
2011. Landlord further agrees, at its sole cost and expense (subject to any
reimbursement pursuant to the Operating Expense provisions of the Lease, as
amended), to replace one (1) HVAC unit serving the portion of the Leased
Premises located on the first floor of the Building on or before May 31, 2012.
Nothing in this Section 18 shall be interpreted or is intended to reduce or
replace Landlord’s obligations under Sections 6.01, 7.01, and 7.02 of the Lease.
     19. Additional Landlord Work. Landlord agrees, at its sole cost and expense
(subject to any reimbursement pursuant to the Operating Expense provisions of
the Lease, as amended), to complete the following work to the bathrooms in the
second (2nd ) floor of the Leased Premises on or before March 31, 2012:
(i) install new wallcoverings, (ii) re-tile the floor, (iii) install one (1) new
mirror, and (iv) install new countertops, using Building standard materials and
finishes. Nothing in this Section 19 shall be

8



--------------------------------------------------------------------------------



 



interpreted or is intended to reduce or replace Landlord’s obligations under
Sections 6.01, 7.01, and 7.02 of the Lease.
     20. Amended Memorandum of Lease. Landlord and Tenant shall record an
amended Memorandum of Lease, to reflect the expansion of the Leased Premises and
extension of the Lease Term, as provided herein.
(SIGNATURES CONTAINED ON THE FOLLOWING PAGE)

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first set forth above.
LANDLORD:
DUKE REALTY LIMITED PARTNERSHIP,
an Indiana limited partnership doing business in
North Carolina as Duke Realty of Indiana Limited
Partnership
By:     Duke Realty Corporation,
           its General Partner

          Dated:10/28/2010  By:   /s/ Jeffrey B. Sheehan         Jeffrey B.
Sheehan        Senior Vice President
Raleigh Operations     

            TENANT:

SCIQUEST, INC., a Delaware corporation
    Dated:10/20/2010  By:   /s/ Rudy C. Howard         Name:   Rudy C. Howard   
    Title:   CFO     

10